PER CURIAM:
William C. Bond appeals from the district court’s orders dismissing his action seeking relief under the Freedom of Information Act, 5 U.S.C.A. § 552 (West 2007 & Supp.2008). We have reviewed the record and find no reversible error.* Accordingly, we affirm for the reasons stated by the district court. See Bond v. United States Attorney, No. l:07-cv-01188-WDQ (D.Md. May 17 & Nov. 20, 2007). Additionally, we deny all of Bond’s pending motions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Bond also appeals from the district court’s denial of his motion for reconsideration, motion to recuse, and motion for leave to file an amended complaint. Upon review of the record, we find the district court did not err in denying Bond's motions.